The opinion of the court was delivered by
Lewis, C. J.
In the construction of an instrument of writing, the rule is to give effect to all its language. The testator gives to his wife Louisa “ so much of my real and personal estate as the law allows her under the intestate laws of Pennsylvania, absolutely.” After a small legacy to Henry Zeigley, the testator then gives the residue of his estate to his wife for life, remainder to a brother and sisters, share and share alike. He died without issue. If the word “ absolutely” had been omitted from the devise, the widow would have taken a life estate only in the quantity allowed by the intestate laws. But the insertion of that word in the will shows that the testator intended to give her a fee simple. To hold that she took merely a life estate is to give no effect whatever to a word of known signification. There are other reasons in support of this construction, but it is not necessary to state them, as the case is a clear one. The power given to the executors to sell at the death of the wife, and to divide the proceeds, “as I have directed the same to be divided” manifestly relates to that part of the estate which was to be divided, “ share and share alike,” among his brother and sisters. It has no relation to the moiety given in fee simple to the widow, about which *519there was no direction for a division. The reference to the intestate laws fixes the quantity of land devised — the term “ absolutely” determines the nature of the estate. As the widow takes a fee simple in one-half the testator’s real estate, the judgment for the defendant, on the case stated, must be affirmed.
Judgment affirmed.